Citation Nr: 0302382	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  97-34 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for schizophrenic reaction.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to March 
1962.  He also had service with the Arkansas National Guard 
(ARNG), which included a period of active duty training from 
June 22, 1958 to December 21, 1958.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision of the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran provided testimony at 
a Travel Board hearing at the RO in May 1999.  In its current 
status, the case returns to the Board following completion of 
development made pursuant to its October 1999 remand.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The competent medical evidence does not show the 
veteran's presently diagnosed psychiatric disability to be 
causally related to active service. 


CONCLUSION OF LAW

Schizophrenic reaction was not incurred in or aggravated by 
active service, nor may a psychosis be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claim, including the requirements to reopen 
his claim, by means of the discussions in the October 1997 
rating decision, the December 1997 statement of the case, the 
October 1999 Board remand and the October 2002 supplemental 
statement of the case.  He was specifically told that there 
was no evidence showing that he currently has schizophrenic 
reaction that is related to injury, disease or event noted 
during his military service.  The RO also notified him by 
letters dated in June 1997 and April 2002, that he needed to 
submit evidence to support of his claim, such as evidence of 
current disability, and of a relationship between current 
disability and his military service.  Therefore, VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed. 

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In 
letters dated in June 1997 and April 2002, the RO asked him 
to specify where he had received treatment and solicited 
releases to obtain his private records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Here, the RO obtained the 
veteran's available service medical records.  The RO also 
obtained the veteran's VA medical records from the John L. 
McClellan Memorial Veterans Hospital, located in Little Rock, 
Arkansas, in addition to his Social Security Administration 
(SSA) disability records, and his private medical records 
from Counseling Associates Inc.  In addition, the veteran was 
provided an opportunity to present testimony at a Travel 
Board hearing conducted in May 1999.  

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  A psychosis is presumed 
to have been incurred in service if manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 5107; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
personality disorder is not a disease or injury for which 
compensation benefits may be awarded.  38 C.F.R. § 3.303(c).  

The veteran's service medical records show that the 
examinations for enlistment into the Arkansas National Guard 
and for call to active duty, conducted in August 1957 and 
October 1957, respectively, showed no pertinent abnormality.  
The veteran reported a history significant for nervousness, 
recorded on the reports of medical history completed by him 
at June 1958 examination for six months of active duty for 
training and at the October 1961 examination for entrance 
into active duty.  On the latter occasion, the veteran 
indicated that he was easily upset and generally nervous.  He 
had experienced a rapid heart rate noted during January or 
February of 1961.  In addition, he indicated that he had an 
enlarged thyroid in 1961.  

The veteran underwent private examination in June 1961.  At 
that time, it was noted that the veteran had been seen 
initially in February 1961 complaining of nervousness for 
seven years.  He stated that he had been doing fairly well 
until October 1960, when his brother drowned.  The veteran 
also admitted to being moody, "blue" and "down in the 
dumps".  He described vague symptoms such as anterior chest 
pain and occasional palpitations.  The examiner noted that 
the veteran's sister had been nervous as well and had a 
goiter removed one month prior to the veteran's presentation.  
On physical examination, the veteran was noted to have a 
diffuse goiter.  The thyroid was noted to be about two times 
larger than normal.  Barium swallow confirmed a mass that was 
thought to be the thyroid.  

Service medical records also include the report of medical 
history completed by the veteran at the time of the February 
1962 separation examination showing that he again reported 
having a rapid heart rate and stated that that he had 
palpitations.  Furthermore, the veteran reported having 
depression and excessive worry.  The medical examination for 
separation, conducted in February 1962 noted exophthalmos, 
and a diffusely enlarged thyroid.  Possible hyperthyroidism 
was considered.  The psychiatric system was normal on 
clinical evaluation.  

Reports of VA treatment dated from March 1978 contain a May 
1978 VA progress note showing that the veteran was evaluated 
by psychiatry.  He was observed to be depressed with some 
degree of somatization.  No diagnosis was recorded.  An entry 
dated in the following month shows that the veteran was being 
followed by a psychologist for anxiety.  No psychosis was 
noted at that time.  

The veteran was admitted to a VA hospital in April 1983 for a 
psychiatric condition.  This was noted to be the veteran's 
second VA hospital admission; the initial hospitalization had 
been in the previous month.  He reported that over the years 
he had become increasingly anxious because of Germans had 
moved into his neighborhood.  He felt that they were Nazis 
and planned to harm him.  During the hospital course, it was 
determined that the veteran suffered from schizo-type 
personality disorder.  

Reports of VA outpatient treatment compiled since that 
admission include chronic schizophrenia, schizoaffective 
disorder, and schizophrenic reaction in the lists of 
diagnoses.  The clinical record appears to indicate that the 
first references to psychotic disability were recorded in the 
early 1990s.  

Records from SSA were obtained and reviewed.  These include 
the reports from VA dated from 1983, reports of private 
psychiatric treatment and the report of the May 1989 
disability determination.  The May 1989 report shows that the 
veteran reported psychiatric treatment from 1980, but that 
the available records showed treatment from 1979.  The 
veteran also indicated that his initial psychiatric 
hospitalization had been in 1983.  Mental status evaluation 
was thought to be consistent with a diagnosis of schizoid 
personality disorder.  

The intake summary from Counseling Associates, Inc., 
completed in June 1993 shows that the veteran had been seen 
at the North Little Rock VA facility for 10 years prior to 
his referral.  The veteran indicated that he had been a 
psychiatric patient since 1983, that he had had a breakdown 
at 28 years of age, and that he had been hearing voices.  The 
veteran was noted to have a diagnosis of chronic 
schizophrenia, paranoid type.  

The veteran underwent a VA examination in July 1997.  At that 
time, he indicated that he had been diagnosed with 
schizophrenia.  Mental status evaluation and the psychiatric 
history provided by the veteran were thought to be consistent 
with a diagnosis of schizophrenia, undifferentiated type.  

The veteran provided testimony at a Travel Board hearing 
conducted in May 1999.  At that time, he testified that he 
believed that his psychiatric condition was directly related 
to his military service.  Nevertheless, he denied having any 
psychiatric treatment in service.  He indicated that he did 
not have any psychiatric treatment prior to 1983, when he was 
admitted to a VA hospital.  In addition, the veteran 
indicated that no physician had associated his current 
psychiatric condition with injury, disease, or event noted 
during his military service.  

The preponderance of the evidence is against the claim for 
service connection for schizophrenia.  The veteran is not 
shown to currently have psychiatric disability associated 
with injury, disease or event noted during his active 
service.  His service medical records do not show that he was 
diagnosed with psychiatric disability during any period of 
military service.  While the veteran reports a history 
remarkable for nervousness in service, nervous symptoms were 
associated with an enlarged thyroid and a diagnosis of 
hyperthyroidism.  

In the postservice years, the veteran was initially diagnosed 
with a schizoid personality disorder until about the early 
1990s.  The veteran is advised that a personality disorder is 
not considered a disease or injury for which service 
connection may be granted.  38 C.F.R. § 3.303(c).  

The first documented evidence of psychiatric disability is 
recorded in VA reports of treatment, recorded in the early 
1990s.  Consequently, it is clear that a psychosis was not 
shown to have become manifested to a degree of 10 percent 
within one year following the veteran's separation from 
service.  Instead, evidence of a psychosis has been recorded 
at a time too remote from military service for establishing 
service connection on the basis of a statutory presumption.  
38 U.S.C.A. §§ 1101, 1112, 1113, 5107; 38 C.F.R. §§ 3.307, 
3.309.  

Moreover, there is no competent evidence of record to 
establish a nexus between the veteran's currently diagnosed 
schizophrenia and events of his active service.  While the 
veteran's contentions and testimony regarding the etiology of 
his psychiatric condition have been reviewed, he is advised 
that his statements are probative only to the extent that a 
lay person can discuss personal experiences.  But, generally, 
lay testimony cannot provide medical evidence because lay 
persons lack the competence to offer medical opinions.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
1991).  However, in this case, the Board finds that the 
evidence is not in relative equipoise, as the weight of the 
evidence compels the conclusion that the veteran does not 
have disability that is related to his active service.  
Therefore, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In view of the foregoing, the preponderance of the 
evidence is against the claim for service connection for 
schizophrenic reaction.  


ORDER

Service connection for schizophrenic reaction is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

